DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary

The following is a Final Office Action in response to the communication received on July 8, 2022.  
Claims 1 and 10 have been amended.  
Claims 1-20 are pending.

Response to Amendment
Amendments to Claims 1 and 10 are acknowledged.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:
receiving,
generating,
receiving, 
determining, 
allowing, 

Claim 1 is directed to a series of steps for performing actions for determining if a second terminal has access to requested contents, which is a commercial interaction and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of a server and terminal devices does not take the claim out of the method of organizing human interactions.  Thus, the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the server and terminal devices are merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to merely using a computer as a tool to perform the abstract idea of determining if a second terminal has access to requested contents - see MPEP 2106.05(f).  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, receiving a request from a server sent by a terminal, generating an authentication identification by a server, receiving an authentication request sent by a terminal, and determining if a terminal is allowed access to information by a server, do not add significantly more to the exception because these are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d)..The Claim is ineligible.

Independent Claims 10, and 18 recite apparatus that perform substantially the same steps as Claim 1, and are thus rejected for the same reasons as stated in the rejection of Claim 1.

Dependent Claims 2-9 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2-9 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.

Dependent Claims 11-17 depend from rejected Claim 10 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 11-17 are rejected for the same reasons as stated in the rejection of Claim 10 from which they depend.

Dependent Claims 19-20 depend from rejected Claim 18 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 19-20 are rejected for the same reasons as stated in the rejection of Claim 18 from which they depend.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 2016/0197934 “Muraoka”, in view of US Pat Pub No 2019/0073668 “Nakhuda”.

As per Claims 1, 10, and 18, Muraoka discloses a content presenting method, and content presenting apparatus, comprising: 
receiving, by a server, a presetting request sent by a first terminal, wherein the presetting request is used to instruct to preset contents of a second terminal, and the presetting request comprises: contents requested for presetting (Muraoka: [0050], request for a second device to have access to information managed by a server, [0121], a request for data for terminal b (second terminal) is sent through terminal a (First terminal) to a server, thus the); 
receiving, by the server, an authentication request sent by the second terminal, wherein the authentication request comprises: a second authentication identification (Muraoka: [0093], a second device sends a second authentication identification message to the server); and 
determining, by the server, according to both the first authentication identification and the second authentication identification, whether the second terminal is allowed to access the contents requested for presetting (Muraoka: [0093], if the request from the first device and the second device match then the original request for content is granted);
allowing, by the server, the second terminal to access the contents requested for presetting when the first authentication identification matches the second authentication identification (Muraoka: [0093], if the request from the first device and the second device match then the original request for content is granted).  

Muraoka fails to disclose a content presenting method, and content presenting apparatus, comprising: 
generating, by the server, a first authentication identification according to the contents requested for presetting.

Nakhuda teaches a content presenting method, and content presenting apparatus, comprising: 
generating, by the server, a first authentication identification according to the contents requested for presetting (Nakhuda: [0037], generates a payment-signifying token (authentication identification) which is returned to the browser, and a content request including the payment-signifying token is sent).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Muraoka to include generating a first authentication identification as taught by Nakhuda, with the authentication of a second terminal using a first terminal as taught by Muraoka with the motivation of facilitating payment for and access to protected content (Nakhuda: [0011]).

As per Claims 2, 11, and 18, Muraoka fails to disclose a method and apparatus, wherein the presetting request comprises: the contents requested for presetting and a first user identification; 
before the receiving, by the server, an authentication request sent by the second terminal, the method further comprises: 
receiving, by the server, a payment successful message sent by the first terminal, wherein the payment successful message is used to indicate that a user identified by the first user identification completes a payment for the second terminal. 

Nakhuda teaches a method and apparatus, wherein the presetting request comprises: the contents requested for presetting and a first user identification; 
before the receiving, by the server, an authentication request sent by the second terminal (Nakhuda: [0025]), the method further comprises: 
receiving, by the server, a payment successful message sent by the first terminal, wherein the payment successful message is used to indicate that a user identified by the first user identification completes a payment for the second terminal (Nakhuda: [0025]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Muraoka to include successful payment message as taught by Nakhuda, with the authentication of a second terminal using a first terminal as taught by Muraoka with the motivation of facilitating payment for and access to protected content (Nakhuda: [0011]).

As per Claims 3, 12, and 18, Muraoka fails to disclose a method, and apparatus, wherein after the receiving, by the server, a payment successful message sent by the first terminal, the method further comprises: 
returning, by the server, the first authentication identification to the user identified by the first user identification according to both the payment successful message and the first user identification.

Nakhuda teaches a method, and apparatus, wherein after the receiving, by the server, a payment successful message sent by the first terminal, the method further comprises: 
returning, by the server, the first authentication identification to the user identified by the first user identification according to both the payment successful message and the first user identification (Nakhuda: [0037]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Muraoka to include generating a first authentication identification including a payment success message as taught by Nakhuda, with the authentication of a second terminal using a first terminal as taught by Muraoka with the motivation of facilitating payment for and access to protected content (Nakhuda: [0011]).

As per Claims 4 and 13, Muraoka discloses a method and apparatus, wherein the authentication request comprises: the second authentication identification and a second user identification; 
the determining, by the server, according to both the first authentication identification and the second authentication identification, whether the second terminal is allowed to access the contents requested for presetting (Muraoka: [0093]), comprises: 
determining, by the server, according to the first user identification, the second user identification, the first authentication identification, and the second authentication identification, whether the second terminal is allowed to access the contents requested for presetting (Muraoka: [0093]).  

As per Claims 5 and 14, Muraoka teaches a method and apparatus, wherein the determining, by the server, according to the first user identification, the second user identification, the first authentication identification, and the second authentication identification, whether the second terminal is allowed to access the contents requested for presetting, comprises: 
allowing the second terminal to access the contents requested for presetting if the first user identification matches the second user identification, and the first authentication identification matches the second authentication identification (Muraoka: [0093]).  

As per Claims 6 and 15, Muraoka fails to disclose a method and apparatus, wherein before the generating, by the server, a first authentication identification according to the contents requested for presetting, the method further comprises: 
judging, by the server, whether there are contents belonging to a third-party resource in the contents requested for presetting; and 
if so, authorizing the contents belonging to the third-party resource.

Nakhuda teaches a method and apparatus, wherein before the generating, by the server, a first authentication identification according to the contents requested for presetting, the method further comprises: 
judging, by the server, whether there are contents belonging to a third-party resource in the contents requested for presetting (Nakhuda: [0018]); and 
if so, authorizing the contents belonging to the third-party resource (Nakhuda: [0018]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Muraoka to include third party content as taught by Nakhuda, with the authentication of a second terminal using a first terminal as taught by Muraoka with the motivation of facilitating payment for and access to protected content (Nakhuda: [0011]).

As per Claim 7, Muraoka fails to disclose a method, wherein an interface for performing the authorization with the third-party resource is set in the server.  

Nakhuda teaches a method, wherein an interface for performing the authorization with the third-party resource is set in the server (Nakhuda: [0018]).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Muraoka to include third party content as taught by Nakhuda, with the authentication of a second terminal using a first terminal as taught by Muraoka with the motivation of facilitating payment for and access to protected content (Nakhuda: [0011]).

As per Claims 8, 16, and 19, Muraoka fails to disclose a method and apparatus, wherein the first authentication identification comprises: a text identification, a two-dimensional code, or a voice password.  

Nakhuda teaches a method and apparatus, wherein the first authentication identification comprises: a text identification, a two-dimensional code, or a voice password (Nakhuda: [0033]).  

As per Claims 9, 17, and 20, Muraoka fails to discloses a method and apparatus, wherein the returning, by the server, the first authentication identification to the user identified by the first user identification according to both the payment successful message and the first user identification comprises: 
directly returning, by the server, the first authentication identification to the user identified by the first user identification through a shopping platform on the first terminal according to both the payment successful message and the first user identification.

Nakhuda teaches a method and apparatus, wherein the returning, by the server, the first authentication identification to the user identified by the first user identification according to both the payment successful message and the first user identification comprises: 
directly returning, by the server, the first authentication identification to the user identified by the first user identification through a shopping platform on the first terminal according to both the payment successful message and the first user identification (Nakhuda: [0025]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Muraoka to include using a first authentication identification through a shopping platform as taught by Nakhuda, with the authentication of a second terminal using a first terminal as taught by Muraoka with the motivation of facilitating payment for and access to protected content (Nakhuda: [0011]).


Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive.


35 USC 101
Applicant argues that “allowing, by the server, the second terminal to access the contents requested for presetting when the first authentication identification matches the second authentication identification” is a content presetting method that is capable of integrating the judicial exception into a practical application, rather than simply an abstract idea on a generic computer.  Allowing access to contents based on an authentication process is merely another step of the abstract idea.  The newly amended claims are not effecting a transformation or reduction of a particular article to a different state or thing, nor providing improvements to the functioning of a computer.  The step of allowing is merely granting access to protected content.  

Applicant further argues that the user can edit contents requested for presetting on the first terminal, content loading without the user performing an operation, and reducing steps and processes to achieve better user experience.  It is noted that these features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

35 USC 103
Applicant argues that Muraoka fails to disclose a presetting request that includes contents requested for presetting.  [0074]-[0077] of Applicant’s Specification describe that preset contents can be a stored user application.  [0051] of Muraoka discloses that the original request can be a data exchange operation between the first device and a data store for downloading the saved resource.  [0004] further clarifies that “data that is uploaded by a first device should not be accessible by a second device unless, for example, authorized by a user of the first device.  Further, particular data should only be accessible by certain devices.”  The accessibility is by pairing a first device and a second device.  Pairing in Muraoka is creating an authorized relationship for sharing of data between the first device and the second device, wherein the shared data is accessed remotely.  It is the understanding of the Examiner that the claimed contents requested for presetting are merely data of the first device of an application stored remotely and accessible by a server.  Thus, the original request as disclosed by Muraoka for data to be downloaded or accessible to a second device is equivalent to including contents requested for presetting.

Applicant argues that Nakhuda fails to teach that the first authentication identification is generated according to the contents requested for presetting, and the first authentication identification is used by the server to determine whether the second terminal is allowed to access the contents requested for presetting.  Nakhuda teaches:
[0042] The browser 148 may be configured to present the payment-signifying token 157 automatically for subsequent requests for the content 121 and/or other content 121 for which the payment-signifying token 157 enables access. To this end, the payment-signifying token 157 may be stored in the client 109 in association with domain names or other identifiers corresponding to the network content server 118. The browser 148 may be configured to employ secure certificates to confirm the identity of the network content server 118.  
The payment signifying token is a first authentication identification for the specific content.  It can be used in conjunction with other identifiers that allow access to the content.  The use of the payment signifying token is used as a way to authenticate the access of the content from other devices.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687